 
Exhibit 10.1
WAIVER
This waiver (this “Waiver”) is granted as of February [21], 2017, by
Platinum-Montaur Life Sciences, LLC, a Delaware limited liability company
(“Platinum Montaur”) in favor of FluoroPharma Medical, Inc., a Nevada
corporation (the “Company”). Capitalized terms used but not defined herein shall
have the meaning given to such term in the Purchase Agreement and the Warrant
(each, as defined below), as applicable.
RECITALS
WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of
September 18, 2013, by and between Platinum Montaur and the Company (the
“Purchase Agreement”) and that certain Common Stock Purchase Warrant, dated as
of September 18, 2013, granted by the Company in favor of Platinum Montaur (the
“Warrant”), Platinum Montaur purchased [4,523,076] Preferred Shares and Warrants
to purchase [6,020,214] shares of the Company’s common stock;
WHEREAS, pursuant to Section 3.11(c) of the Purchase Agreement, for so long as
not less than 25% of the Preferred Shares issued pursuant to the Purchase
Agreement remain outstanding, if the Company enters into any Subsequent
Financing on terms more favorable than the terms governing the sale of the
Preferred Stock thereunder, as determined by Platinum Montaur in its reasonable
discretion, then Platinum Montaur in its sole discretion may exchange the
Preferred Shares then held by it, valued at their stated value, together with
accrued but unpaid dividends, for the securities issued or to be issued in the
Subsequent Financing (the “Preferred Ratchet Rights”);
WHEREAS, pursuant to Section 3(e) of the Warrant, during the term of the
Warrant, in the event the Company shall issue any Additional Shares of Common
Stock or Convertible Securities, other than as provided in Sections 3(a) through
3(d), at a price per share less than the Exercise Price then in effect or
without consideration, then the Exercise Price upon each such issuance shall be
adjusted to the price equal to the consideration per share paid for such
Additional Shares of Common Stock or Convertible Securities (the “Warrant
Ratchet Rights”);
WHEREAS, on February 10, 2017, the Company provided notice to Platinum Montaur
of its intent to effectuate a Subsequent Financing, on terms more favorable than
the terms governing the sale of the Preferred Stock under the Purchase
Agreement, pursuant to which it may issue Additional Shares of Common Stock or
Convertible Securities at a price per share less than the Exercise Price in the
Warrant (the “Subsequent Financing”); and
WHEREAS, the Company wishes that Platinum Montaur waive, and Platinum Montaur is
willing to waive, its Preferred Ratchet Rights and Warrant Ratchet Rights with
respect to such Subsequent Financing.
NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
 

 
 
1. Waiver. Platinum Montaur, on behalf of itself and each of its successors and
assigns, hereby waives its Preferred Ratchet Rights and Warrant Ratchet Rights
with respect to the Subsequent Financing; provided, however, that such waiver
shall be automatically revoked and of no further force and effect if the
Subsequent Financing is not completed by August 10, 2017.
2. Entire Agreement. This Waiver contains the entire agreement among the parties
hereto with respect to the transactions contemplated hereby and supersedes all
prior arrangements or understandings, written or oral.
3. No Other Waiver. No waiver granted hereunder shall be deemed to be a
continuing waiver in the future or a waiver of any other provisions, condition
or requirement of the Purchase Agreement or the Warrant, nor shall any delay or
omission of Platinum Montaur to exercise any right under the Purchase Agreement
or the Warrant in any manner impair the exercise of any such right accruing to
it thereafter.
4. Counterparts. This Waiver may be executed in any number of counterparts by
original or facsimile signature, each such counterpart shall be an original
instrument, and all such counterparts together shall constitute one and the same
agreement.
5. Governing Law. This Waiver shall be governed by and construed in accordance
with the laws of the State of New York. The terms of this Waiver applicable to
contracts made and to be performed wholly therein shall be governed by and
construed in accordance with the laws of the State of New York (without regard
to principles of conflicts of laws).
[Signature page follows]
 
 

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed as of the date first above written.
 
 
 
 
 
 
 
 
 
 
Platinum-Montaur Life Sciences, LLC 
 
 
 
 
 
By:

 
Matthew J. Wright

 
 
 
 
Name:

 
Matthew J. Wright

 
 
 
 
Title:

 
Company Manager, acting as Joint Official Liquidator of Platinum Partners Value
Arbitrage Fund L.P. (the Joint Official Liquidators act as agents of the fund
only and contract without personal liability).

 
Acknowledged and Agreed: 
 
FluoroPharma Medical, Inc. 
 
 
 
 
 
By:

Name:
Title:
  

/s/ Thomas Tulip

Thomas Tulip

CEO and President
 
 
 
 
 
 
 
 
 
 
 


 
[Signature page to Waiver]
